Case: 19-13341    Date Filed: 09/17/2020   Page: 1 of 9



                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-13341
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 1:17-cr-00428-LMM-RGV-4



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

MELVIN GOODE WENTT,
a.k.a. Melvin Goode,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (September 17, 2020)

Before NEWSOM, BRANCH, and LUCK, Circuit Judges.

PER CURIAM:
               Case: 19-13341     Date Filed: 09/17/2020     Page: 2 of 9



      Melvin Goode Wentt appeals his convictions for bank fraud, 18 U.S.C.

§ 1344, and conspiracy to commit bank fraud, 18 U.S.C. § 1349. He contends the

district court erred in giving a deliberate-ignorance jury instruction. We affirm.

        FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      Financial institutions generally offer smaller loans and charge higher interest

rates for personal loans, as opposed to automobile loans, due to the lack of collateral

(the collateral in an automobile loan being the title of the car). Sometime in 2015 or

2016, Wentt’s longtime friend, Giovanni Cartier, approached Wentt with an eight-

step plan––what he called an “auto loan conversion”––to get people the benefits of

an automobile loan without having to provide collateral. Cartier described to Wentt

the plan as follows: (1) create a fake car dealership (that did not have cars, a car lot,

a dealer license, or employees); (2) locate vehicles for sale on websites; (3) forge

purchase orders and titles for the vehicles; (4) persuade people to apply for

automobile loans with different financial institutions using these fraudulent purchase

orders; (5) apply to financial institutions providing, when needed, fraudulent income

verification documents; (6) upon approval of the loan, deposit the check from the

bank in a bank account in the sham car dealership’s name; (7) give the dealership a

“ten to [twenty] percent” commission as a “back-end fee” while distributing the

remainder of the money to the loan recipient; and (8) if the financial institution

contacted the loan recipient to provide the vehicle’s title as collateral, instruct the


                                           2
               Case: 19-13341     Date Filed: 09/17/2020   Page: 3 of 9



person to tell the financial institution that he or she decided not to buy the car and

that the dealership gave him or her their money back. Cartier told Wentt that the

dealership would have no cars and that they would need to lie to financial institutions

to get the loans. Knowing the full “ins and outs” of the scheme, Wentt asked if he

could “get in,” and Cartier agreed. Wentt thus became a “partner” in the fraudulent

scheme.

      For his involvement, Wentt was charged with two counts of bank fraud and

one count of conspiracy to commit bank fraud. His trial strategy included proving a

lack of knowledge––specifically, that he did not know his actions were illegal

because Cartier told him that the plan was a loophole in the law and therefore legal.

      Wentt’s involvement in the conspiracy included being named the manager of

the bogus dealership on the articles of organization. As manager, he opened a

company bank account that was used to deposit the checks received from the

financial institutions. Wentt permitted Cartier to sign and deposit checks in Wentt’s

name. According to Cartier, while he signed and deposited the checks “99.9 percent

of the time,” during those rare occasions that he did not deposit the checks, Wentt

would deposit the checks. Wentt exchanged emails with Cartier concerning bank

accounts, client information, loan approval updates, and fraudulent documents that

needed to be submitted with the loan applications. In some of the emails, Cartier

would attach fraudulent “purchase orders” for cars. In one email, Wentt told Cartier


                                          3
               Case: 19-13341    Date Filed: 09/17/2020   Page: 4 of 9



that he wanted to “maximize the loan amount” for a loan applicant. Cartier explained

that maximizing a loan amount entailed “upping [the loan applicant’s] salaries to

offset their debt.”

      Wentt also actively recruited loan applicants. One of those loan applicants,

Michael Amador, testified that he sought a loan of $100,000 for a business venture.

After they talked on the phone, Amador submitted a loan application to Wentt.

Amador was under the impression Wentt was a representative of a financial

institution. But to his surprise, he received several phone calls and emails from

financial institutions stating that he had been approved for loans that he had not

applied for. One institution notified Amador that he had been approved for a

$75,000 automobile loan. Amador asked Wentt why he had been approved for an

automobile loan when he did not wish to purchase a vehicle. Wentt replied,

“[T]hat’s how we’re piecing together your hundred thousand dollars.” “[Wentt and

his affiliates] would get the car loan,” Amador continued, “then . . . put it through

one of their car dealerships in their portfolio and . . . cash [Amador] out.”

Uncomfortable with that plan, Amador declined to move forward with the

application.

      At trial, Wentt twice objected to the government’s proposed instruction on

deliberate ignorance as proof of knowledge, arguing that the evidence only presented

an actual-knowledge theory of culpability. In response, the government argued that,


                                         4
               Case: 19-13341    Date Filed: 09/17/2020    Page: 5 of 9



while there was evidence of actual knowledge, there was also evidence that Wentt

was deliberately ignorant and cited examples: Wentt allowed Cartier to control his

email and mailing address and gave Cartier access to his “passwords” and

“authentication information” “in order to conduct transactions.” The district court

overruled Wentt’s objections and instructed the jury on actual knowledge and

deliberate ignorance. After a week-long trial, the jury found Wentt guilty on all

counts, and the district court sentenced him to thirty-four months’ imprisonment.

This is his appeal.

                                   DISCUSSION

      Wentt argues that the district court erroneously instructed the jury on

deliberate ignorance because: (1) Cartier told Wentt that the scheme was a

“loophole” and legal; and (2) Wentt did not create any fraudulent or false documents.

      We review de novo a challenge to a deliberate-ignorance instruction. United

States v. Stone, 9 F.3d 934, 937 (11th Cir. 1993). “Generally, district courts have

broad discretion in formulating jury instructions provided that the charge as a whole

accurately reflects the law and the facts . . . .” United States v. Williams, 526 F.3d
1312, 1320 (11th Cir. 2008) (internal quotation marks omitted).           “Under this

standard, we will only reverse if we are left with a substantial and eradicable doubt

as to whether the jury was properly guided in its deliberations.” United States v.

Puche, 350 F.3d 1137, 1148 (11th Cir. 2003) (internal quotation marks omitted).


                                          5
               Case: 19-13341     Date Filed: 09/17/2020   Page: 6 of 9



      To convict Wentt of bank fraud, the government had to establish that Wentt

“knowingly execute[d], or attempt[ed] to execute, a scheme or artifice . . . to defraud

a financial institution.” United States v. De La Mata, 266 F.3d 1275, 1287 (11th Cir.

2001). And to convict Wentt of conspiracy to commit bank fraud, the government

had to prove that Wentt “knowingly . . . joined [the conspiracy].” United States v.

Moran, 778 F.3d 942, 960 (11th Cir. 2015). “[T]he knowledge element of a violation

of a criminal statute can be proved by demonstrating either actual knowledge or

deliberate ignorance.” United States v. Prather, 205 F.3d 1265, 1270 (11th Cir.

2000); see also United States v. Arias, 984 F.2d 1139, 1143 (11th Cir. 1993) (“This

Court has consistently recognized deliberate ignorance of criminal activity as the

equivalent of knowledge.” (internal quotation marks omitted)).

      A deliberate-ignorance instruction is proper when “the facts support the

inference that the defendant was aware of a high probability of the existence of the

fact in question and purposely contrived to avoid learning all of the facts in order to

have a defense in the event of a subsequent prosecution.” United States v. Steed,

548 F.3d 961, 977 (11th Cir. 2008) (internal quotation marks omitted). However, a

deliberate-ignorance instruction is improper “when the relevant evidence points only

to actual knowledge, rather than deliberate avoidance.” Id. (internal quotation marks

omitted). Nevertheless, we have repeatedly held that “instructing the jury on

deliberate ignorance is harmless error where the jury was also instructed and could


                                          6
                 Case: 19-13341       Date Filed: 09/17/2020       Page: 7 of 9



have convicted on an alternative, sufficiently supported theory of actual knowledge.”

Id.; see, e.g., Stone, 9 F.3d at 937 (“Even if we accept [the defendant’s]

characterization of the evidence and assume that there was no evidence of deliberate

ignorance, reversal is not required because any error in giving the instruction was

harmless beyond a reasonable doubt.”).1 In determining if the jury could have

convicted a defendant on a theory of actual knowledge, we look to “the sufficiency

of the evidence of actual knowledge.” United States v. Kennard, 472 F.3d 851, 858

(11th Cir. 2006). We must view the evidence in the light most favorable to the

government and draw all reasonable inferences from the evidence in favor of the

jury’s verdict. See United States v. Thomas, 676 F.2d 531, 535 (11th Cir. 1982).

       We need not decide whether the district court erred in instructing the jury on

a theory of deliberate ignorance because the district court alternatively instructed the

jury on a theory of actual knowledge, and there was sufficient evidence presented at

trial for the jury to conclude that Wentt had actual knowledge of the fraudulent

scheme. The evidence showed that Wentt was a full-fledged partner in this scheme,

who not only was passively apprised of the illegal activities of the fraud, but also

actively participated. Aside from the correspondence between Cartier and Wentt

describing the inner-workings of the fraud scheme, Wentt recruited loan applicants,


       1
        Wentt argues that our harmless error precedent is wrong, erroneous, and harmful, but we
are bound by it until it is overruled by the en banc court or the Supreme Court. See United States
v. Archer, 531 F.3d 1347, 1352 (11th Cir. 2008).
                                                7
               Case: 19-13341      Date Filed: 09/17/2020    Page: 8 of 9



deposited fraudulent checks, and allowed his own bank account to be used to deposit

fraudulent checks. Cartier testified that he explained to Wentt how the scheme

worked. In particular, he explained to Wentt “how they would need to lie to banks

and credit unions” to obtain favorable financing.

      Wentt’s argument that he did not file or create any fraudulent documents is

refuted by the record. Wentt, on at least one occasion, created and tried to file

fraudulent documents. Amador testified that Wentt tried to persuade him to file a

fraudulent loan application. Wentt’s other argument––that Cartier told him that the

scheme was a loophole and, therefore, legal––is also contradicted by the record.

Cartier testified that he never told Wentt that “it was legal to lie to a bank or a credit

union”; rather, he told Wentt that the scheme was a “loophole in the rules,” meaning

that “the banks never checked the validity of the companies that [the co-conspirators]

established.” Pointing out a way to avoid a bank’s detection of a fraud is not the

equivalent of not knowing the legality of that fraud.

      The evidence showed that, at minimum, Wentt had “actual knowledge” that

what he and his co-conspirators were doing was illegal. Because the government

presented sufficient evidence of Wentt’s “actual knowledge” that independently

supported his conviction beyond a reasonable doubt, any error in the district court’s

deliberate-ignorance instruction was harmless. See Stone, 9 F.3d at 939–42 (holding

that an error in a district court’s deliberate-ignorance instruction is harmless when


                                            8
                Case: 19-13341   Date Filed: 09/17/2020   Page: 9 of 9



there is evidence “sufficient to support a conviction on one theory (actual

knowledge) but insufficient to support a conviction on the other theory (deliberate

ignorance)”).

      AFFIRMED.




                                         9